Citation Nr: 1015260	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-38 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left leg disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In January 2010, the Veteran presented testimony at a Central 
Office hearing in Washington D.C. before the undersigned 
Veterans Law Judge.  The Veteran also presented testimony 
before a Decision Review Officer (DRO) in April 2007.  
Transcripts of both hearings are associated with the 
Veteran's claims files.

During the Veteran's Board hearing, he discussed pursuing a 
claim for service connection for a right leg disability.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed May 1988 decision, the RO denied the 
claims of entitlement to service connection for a low back 
disability and a left leg disability.  

2.  The evidence associated with the claims file subsequent 
to the May 1998 decision includes evidence that is not 
cumulative or redundant of evidence previously of record and 
is sufficient to raise a reasonable possibility of 
substantiating the claims for service connection for a low 
back disability and a left leg disability.

3. The Veteran has a low back disability that is 
etiologically related to service.

4.  The Veteran has a left leg disability that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left leg 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  A left leg disability was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claims for service connection for low back and left leg 
disabilities and to his establish entitlement to service 
connection for those disabilities.  Therefore, no further 
development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2009) or 38 C.F.R. § 3.159 (2009).




Claims to Reopen

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The Veteran was originally denied service connection for a 
back disability and a left leg disability in a May 1988 
rating decision.  He is seeking to reopen his claims for 
service connection for these disabilities.

The evidence of record at the time of the May 1988 rating 
decision consisted of the Veteran's service treatment 
records, which showed that the Veteran complained of back and 
leg pain upon his discharge examination, and that he was seen 
for complaints of back pain in September 1983.  The RO denied 
service connection as there was no abnormal finding or 
diagnosis pertaining to a low back or left leg condition in 
service, and there was no post-service evidence of either 
condition.  The Veteran's back pain was determined to be 
acute and transitory.

Since the May 1988 rating decision, the following evidence 
was added to the record:  VA outpatient treatment records 
starting in 2005 indicating that the Veteran complained of 
and was treated for ongoing low back and left leg pain, the 
report of a VA examination in April 2006, an opinion from the 
Veteran's treating physician at the VA medical center linking 
the Veteran's low back disability to service, as well as the 
Veteran's testimony at his DRO and Board hearings noting 
injury in service and continuing low back and left leg 
symptomatology since that time.

The medical evidence demonstrating a current low back and 
left leg disability and linking these disabilities to service 
is new because it tends to show a fact not established by the 
evidence previously of record.  Moreover, when this evidence 
is considered with the evidence showing that the Veteran 
complained of low back and left leg pain in service, it is 
sufficient to establish a reasonable possibility of 
substantiating the claims.  Accordingly, new and material 
evidence has been presented to reopen the claims.

Reopened Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for low back and left leg disabilities, as he 
believes that these conditions arose out of his active duty 
service.

As noted above, the Veteran's service treatment records note 
that he was seen in August 1983 with a complaint of low back 
pain.  Low back trauma was indicated.  At the Veteran's 
discharge examination in October 1984, he complained of back 
and leg pain.  However, the examination did not disclose the 
presence of a back or leg disorder.

With respect to post-service medical evidence, VA outpatient 
treatment records note complaints of back and left leg pain 
beginning in 2005.  In January 2006, bilateral sciatica and 
lumbar tenderness was noted.  A February 2006 entry notes low 
back pain for the past year, which radiated into the buttocks 
or upper thigh.  It was also indicated that pain was worse on 
the left than on the right.  Mechanical low back pain was 
also noted in August 2006, and bilateral leg pain was noted 
in November 2006.  In April 2007, an assessment of chronic 
low back pain was assigned.  

The Veteran was also afforded a VA examination in April 2006.  
The examiner indicated that he reviewed the Veteran's claims 
file, and noted that there were no physical findings of back 
pathology while in active service.  It was also indicated 
that recent MRI results were negative for any lumbar 
pathology.  An impression of an unremarkable evaluation of 
the lumbar spine was noted.  The examiner opined that after 
review of current VA records and service treatment records, 
the Veteran's chronic low back complaints and left leg 
complaints are not caused by or a result of his service.

The record also contains a statement from the Veteran's 
treating physician at the VA medical center.  The physician 
indicated that he reviewed the Veteran's VA outpatient 
records from 2004 to the present, the rating decision from 
October 2005, and the Veteran's DD214, but not the Veteran's 
service treatment records.  He noted that the Veteran has 
chronic back pain that is poorly defined and probably 
multifactorial.  He also noted that the Veteran has some 
vascular insufficiency that possibly contributes to his leg 
pain.  After reviewing the records, and as his primary care 
provider, the physician determined that it is at least as 
likely as not that the Veteran's current condition and back 
pain complaints are one in the same or the direct result of 
his condition in service.  He further indicated that the 
Veteran has constantly complained of back pain since their 
first encounter in 2005 despite negative MRI and X-ray 
results.  

During the Veteran's April 2007 and January 2010 hearings, he 
described an initial injury to his back in service.  He 
indicated that he initially injured his back while carrying 
water cans and getting stuck in the mud.  He described pain 
in his low back that radiated toward his legs following this 
event.  Moreover, he noted constant, continuous low back and 
left leg symptoms since his discharge from service.  However, 
he indicated that he self-medicated these problems until 
2005, when he suffered a stroke and sought treatment at the 
VA medical center.

In the Board's opinion, the evidence supportive of the claims 
is at least in equipoise with that against the claims.  In so 
finding, the Board notes that the Veteran's service treatment 
records confirm low back and left leg pain.  Moreover, 
although the VA examiner's opinion is against the Veteran's 
claims, the Veteran's VA primary care provider, who treated 
the Veteran on a regular basis since 2005, found that it was 
more likely than not that his low back and current 
disabilities were related to service.  Also, the Board has 
found the Veteran's contentions concerning his in-service 
injury and a continuity of symptomatology since service to be 
credible.  The Board further observes that given the 
Veteran's descriptions of his pain and his medical records, 
it appears that his left leg condition is a sciatic condition 
related to his low back disability.  Accordingly, with 
resolution of reasonable doubt in the Veteran's favor, the 
Veteran is entitled to service connection for low back and 
left leg disabilities.



ORDER

New and material evidence having been received, reopening of 
the claims of entitlement to service connection for low back 
and left leg disabilities is granted.

Service connection for a low back disability is granted.

Service connection for a left leg disability associated with 
the low back disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


